Exhibit 10.2

 

RULES FOR THE GRANT OF STOCK GRANTS IN THE FORM OF QUALIFIED RESTRICTED STOCK
UNITS TO GRANTEES IN FRANCE UNDER THE TORNIER N.V. 2010 INCENTIVE PLAN

 

1.             Introduction.

 

(a)           The Board of Directors of Tornier N.V. (the “Company”) has
established the Tornier N.V. 2010 Incentive Plan, (the “U.S. Plan”) for the
benefit of certain individuals of the Company and its Affiliates, including
Affiliates of the Company in France (the “French Entities”).

 

(b)           Section 4.2 of the U.S. Plan specifically authorizes the Committee
(as defined in the U.S. Plan) to amend the terms of the Plan or Awards with
respect to Participants resident outside of the United States or employed by a
non-U.S. Affiliate in order to comply with local legal requirements, to
otherwise protect the Company’s or Affiliate’s interests, or to meet objectives
of the Plan, and may, where appropriate, establish one or more subplans
(including the adoption of any required rules and regulations) for the purposes
of qualifying for preferred tax treatment under foreign tax laws.  The Committee
has determined that it is advisable to establish a sub-plan of the U.S. Plan for
the purpose of granting restricted stock units which may qualify for the
favorable tax and social security treatment in France under Sections L.
225-197-1 to L. 225-197-6 of the French Commercial Code (“Qualified RSUs”).  The
terms of the U.S. Plan (as set forth in Appendix 1), along with the additional
rules contained herein, shall collectively constitute the Rules for the Grant of
Stock Grants in the Form of Qualified Restricted Stock Units to Grantees in
France under the Tornier N.V. 2010 Incentive Plan (the “French RSU Sub-Plan”). 
Under the French RSU Sub-Plan, the Company may only grant Qualified RSUs; the
provisions of the U.S. Plan permitting the grant of any other type of Award
shall not be applicable.

 

2.             Definitions.

 

Capitalized terms not otherwise defined herein used in the French RSU Sub-Plan
shall have the same meanings as set forth in the U.S. Plan.  The terms set out
below will have the following meanings:

 

(a)           “Closed Period” shall mean a closed period as set forth in
Section L. 225-197-1 of the FCC including:

 

(i)            Ten (10) quotation days preceding and following the disclosure to
the public of the consolidated financial statements or the annual statements of
the Company; or

 

(ii)           The period as from the date the corporate management entities
involved in the governance of the Company, such as the Board, Committee, or
supervisory directorate of the Company are in possession of material nonpublic
information which could, in the case it would be disclosed to the public,
significantly impact the quotation of

 

--------------------------------------------------------------------------------


 

the shares of Stock of the Company, until ten (10) quotation days after the day
such information is disclosed to the public.

 

If the FCC is amended after adoption of this RSU Sub-Plan to modify the
definition and/or the applicability of the Closed Periods to Qualified RSUs,
such amendments shall become applicable to any Qualified RSUs granted under the
French RSU Sub-Plan, to the extent required or permitted under French law.

 

(b)           “Date of Grant” shall mean the date on which the Committee both
(1) designates the French Grantees and (2) specifies the terms and conditions of
the Qualified RSUs, including the number of shares of Stock to be issued at a
future date, the conditions for the vesting of the Qualified RSUs and the
conditions of the transferability of the shares of Stock once issued.

 

(c)           “Disability” shall mean disability as determined in categories 2
and 3 under Section L. 341-4 of the French Social Security Code, as amended, and
subject to the fulfillment of related conditions.

 

(d)           “FCC” shall mean the French Commercial Code, as may be amended
from time to time.

 

(e)           “French Entity” shall mean:

 

(i)            an Affiliate incorporated in France of which the Company holds at
least, either directly or indirectly, 10% of the share capital, or

 

(ii)           a French branch of the Company.

 

(f)            “French Grantee” shall mean:

 

(i)            an Employee of a French Entity who is resident in France for
French tax purposes and/or is subject to the French social security regime and
has been granted a Qualified RSU and is employed under the terms and conditions
of an employment contract (“contrat de travail”) with a French Entity;

 

(ii)           a Managing Director who has been granted a Qualified RSU; and

 

(iii)          in exceptional and specific circumstances, and to the extent
permissible under French tax and social security laws, including guidelines and
specific tax or social security rulings issued by French tax and social security
authorities, any individual who is otherwise employed by the Company or one of
its Affiliates even if the individual is not a tax resident of France and/or
subject to French social contribution regime at the Date of Grant.

 

(g)           “Managing Director” shall mean any person who serves in one of the
following positions for a French Entity:

 

(i)            Président du Conseil d’Administration;

 

(ii)           Directeur Général;

 

--------------------------------------------------------------------------------


 

(iii)          Directeur Général Délégué;

 

(iv)          Membre du Directoire; or

 

(v)           Gérant de Sociétés par actions.

 

(h)           “Qualified RSUs” shall mean a promise by the Company to a future
issuance at the Vesting Date (as defined herein), provided the individual
remains employed as of the Vesting Date, of one Share in the Company per
restricted stock unit granted to the French Grantee and subject to specific
terms and conditions.  Qualified RSUs issued under this French RSU Sub-Plan
shall be payable in shares of Stock only.  A French Grantee shall not be
entitled to receive at vesting cash in lieu of shares of Stock.  Any dividend
and voting rights are attached only upon the issuance of the shares of Stock at
the Vesting Date of the Qualified RSUs.

 

(i)            “Vesting Date” shall mean the date on which the shares of Stock
underlying the Qualified RSUs become non-forfeitable and shares of Stock are
issued to the French Grantees.  To qualify for the favorable tax and social
security treatment in France, such Vesting Date specified by the Committee shall
not occur prior to the second anniversary of the Date of Grant, or such other
period as is required by the vesting period applicable to Qualified RSUs.

 

3.             Eligibility

 

Notwithstanding any other term of this French RSU Sub-Plan, the Company may
grant Qualified RSUs only to Employees of a French Entity and/or to Managing
Directors who hold less than ten percent (10%) of the outstanding shares of
Stock and who otherwise satisfy the eligibility conditions of the Section 5 of
the U.S. Plan.

 

4.             Conditions of Qualified RSUs.

 

(a)           Vesting of Qualified RSUs.

 

The first Vesting Date of Qualified RSUs shall be specified by the Committee. 
In all cases, the Vesting Date shall not occur prior to the second anniversary
of the Date of Grant according to the Vesting Date as defined under Section 2
above.  Notwithstanding the foregoing, in the event of the death of a French
Grantee, all of his or her outstanding Qualified RSUs shall fully vest and the
shares of Stock underlying Qualified RSUs shall be issued as set forth in
Section 7 of this French RSU Sub-Plan.

 

(b)           Transfer of Shares of Stock.

 

A French Grantee must hold the shares of Stock issued pursuant to the Qualified
RSUs on the Vesting Date until the relevant anniversary of the Vesting Date
specified by the Committee or such other period as is required to comply with
the minimum holding period applicable to shares of Stock underlying
French-qualified restricted stock units under Section L.225-197-1 of the FCC or
the relevant Sections of the French Tax Code or the French Social

 

--------------------------------------------------------------------------------


 

Security Code, as amended, to benefit from favorable tax and social security
treatment, even if the French Grantee is no longer an Employee or Managing
Director.

 

In addition to this restriction on the sale of the shares of Stock issued to the
French Grantees, said shares of Stock may not be sold during certain Closed
Periods as provided for by Section L. 225-197-1 of the FCC and as interpreted by
the French administrative guidelines, as long as those Closed Periods are
applicable to the sale or transfer of shares of Stock underlying
French-qualified restricted stock units.

 

A specific holding period for the shares of Stock underlying the Qualified RSUs
may be specified by the Committee, in its discretion, for French Grantees who
qualify as Managing Directors or who have comparable positions at the level of
the Company or one of its Affiliates.

 

(c)           French Grantee’s Account.

 

The shares of Stock acquired upon vesting of the Qualified RSUs shall be
recorded in an account in the name of the French Grantee with a broker or in
such other manner as the Company may otherwise determine in order to ensure
compliance with applicable law and holding periods.

 

5.             Non-transferability of Qualified RSUs.

 

Except in the case of death, any Qualified RSUs cannot be transferred or
surrendered to any third party.  In addition, any Qualified RSU may vest only
for the benefit of the French Grantee during the lifetime of the French Grantee.

 

6.             Adjustments Upon a Change in Control and Change in Shares of
Stock.

 

In the event of a Change in Control as set forth in Section 12 of the U.S. Plan
and in the event of a change in shares of Stock as set forth in Section 3.5 of
the U.S. Plan, adjustment to the terms and conditions of the Qualified RSUs or
underlying shares of Stock can only be made in accordance with the U.S. Plan and
pursuant to applicable French legal and tax rules.  Should the Committee decide
to make adjustments pursuant to the U.S. Plan but in a manner that is not
authorized under French law, the Qualified RSUs may no longer qualify for
favorable tax and social security treatment in France.

 

7.             Death.

 

In the event of the death of a French Grantee, the Qualified RSUs held by the
French Grantee at the time of death shall become immediately transferable to the
French Grantee’s heirs.  The Company shall issue the underlying shares of Stock
to the French Grantee’s heirs, at their request, if such request occurs within
six (6) months of the date of the French Grantee’s death.  If the French
Grantee’s heirs do not request the issuance of the underlying shares of Stock
within such six-month period, the Qualified RSUs shall expire six (6) months
following the date of the French Grantee’s death.  Upon acquisition of the
underlying shares of Stock, the French Grantee’s heirs shall not be subject to
the restriction on the sale of the shares of Stock set forth in
Section 4(b) above.

 

--------------------------------------------------------------------------------


 

8.             Disability.

 

If a French Grantee ceases to be employed by the Company or a French Entity by
reason of Disability, the French Grantee shall not be subject to the restriction
on the sale of the shares of Stock set forth in Section 4(b) above.

 

9.             Disqualification of Qualified RSUs.

 

If the Qualified RSUs are otherwise modified or adjusted in a manner in keeping
with the terms of the U.S. Plan or as mandated as a matter of law or by decision
of the Company’s shareholders, or Board or Committee, and the modification or
adjustment is contrary to the terms and conditions of this French RSU Sub-Plan,
the Qualified RSUs shall cease to qualify for favorable tax and social security
treatment in France.

 

If the Qualified RSUs no longer qualify as French-qualified restricted stock
units, the Committee may, provided it is authorized to do so under the U.S.
Plan, and in its sole discretion, determine to lift, shorten or terminate
certain restrictions applicable to the Qualified RSUs or to the sale of the
shares of Stock underlying the Qualified RSUs, which may have been imposed under
this French RSU Sub-Plan.

 

10.          Interpretation.

 

It is intended that Qualified RSUs granted under the French RSU Sub-Plan shall
qualify for the favorable tax and social security treatment applicable to
French-qualified restricted stock units granted under Sections L. 225-197-1 to
L. 225-197-6-1 of the FCC and in accordance with the relevant provisions set
forth by French tax and social security laws, but no undertaking is made to
maintain such status.

 

The terms of the French RSU Sub-Plan shall be interpreted accordingly and in
accordance with the relevant guidelines published by French tax and social
security administrations and subject to the fulfilment of certain legal, tax and
reporting obligations.

 

In the event of any conflict between the provisions of the French RSU Sub-Plan
and the Plan, the provisions of this French RSU Sub-Plan shall control for any
grants of Qualified RSUs made thereunder to French Grantees.

 

11.          Employment Rights.

 

The adoption of this French RSU Sub-Plan shall not confer upon the French
Grantees or any employees of a French Entity, any employment rights and shall
not be construed as part of any employment contracts that a French Entity has
with its employees.

 

12.          Number of Shares of Stock Granted and Shareholders Authorization.

 

The U.S. Plan and the share limitations set forth in Section 3 of the U.S. Plan
have been authorized and approved by the Company’s shareholders, and shall apply
to the grants to French Grantees under this French RSU Sub-Plan.  The
authorization and approval of the Company’s

 

--------------------------------------------------------------------------------


 

shareholders is intended to meet the requirements of Section L. 225-197-1 of the
FCC, to the extent applicable to grants made by the Company.

 

13.          Effective Date.

 

This French RSU Sub-Plan shall be effective and shall apply to grants of
Qualified RSUs made on or after May 3, 2011.

 

14.          Amendments.

 

Subject to the terms of the U.S. Plan, the Board or Committee reserves the right
to amend and/or terminate the French RSU Sub-Plan at any time in its sole
discretion.

 

--------------------------------------------------------------------------------